DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and medium, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/31/2019.
Specification
The disclosure is objected to because of the following informalities: [0020] of the SPEC states “Fig. 9 illustrates …” (emphasis in original), which is inconsistent with the appearance of Figs. 9a-b.  It is noted by the Examiner that the attempted amendment to the SPEC dated 07/06/2020 was not entered.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the distance difference” in line 22. There is insufficient antecedent basis for this limitation. The Examiner suggests incorporating the following limitation 
Claim 3 recites the limitation “smaller than a threshold value” in line 5. It is unclear whether this limitation refers to the same “threshold value” as claim 1, lines 22-23, or to a different threshold value. If the same threshold value, then claim 3 would appear to contradict claim 1’s limitation “larger than a threshold value”, even though dependent claim 3 must include each and every limitation of its parent claim 1.
Claim 4 recites the limitation “a second threshold value” in line 4. It is unclear whether this limitation refers to the “threshold value” of claim 3, or to some third threshold value. If a third, then the limitation “second threshold value” would appear to be misdescriptive.
A similar recitation in claim 9 is similarly indefinite.
Claim 4 recites the limitation “the threshold value” in line 5. Which one? It is unclear whether this limitation refers to the “threshold value” of claim 1, lines 22-23, or to the “threshold value” of claim 3, line 5.
Claim 5 recites the limitation “the threshold value” in line 2. Which one? It is unclear whether this limitation refers to the “threshold value” of claim 1, lines 22-23, or to the “threshold value” of claim 3, line 5.
Claim 6 recites the limitation “the threshold value” in line 2. Which one? It is unclear whether this limitation refers to the “threshold value” of claim 1, lines 22-23, or to the “threshold value” of claim 3, line 5.
Claim 11 recites the limitation “the portion and the remaining portion of the content are presented with an indication of one or more improvements of the portion relative to the 
Claim 13 recites the limitation “maintained in a single position” in line 2. This contradicts the limitation “for a portion of the change to the user gaze” in line 3, and vice versa. If the gaze position were “maintained in a single position for a period of time”, then such a period of time would not constitute any “change to the user gaze”. If he period of time were “a portion of the change to the user gaze”, then it is unclear in what sense the gaze position could possibly be construed as being “maintained in a single position”.
Other claims are indefinite by virtue of dependency.
Allowable Subject Matter
Claims 1-6 and 9-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Fewer than all objections to the SPEC have been addressed by the amendment dated 12/23/2020.
See statement of rejection above. It is noted by the Examiner that the limitations of previously intervening claim 7 have not yet been incorporated into independent claim 1 together with the limitations of previously pending claim 8. This raises indefiniteness problems in claim 1 
Other indefiniteness rejections have not yet been addressed by Applicant’s arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao, can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
01/28/2021